M.D. Appeal Dkt.
                  IN THE SUPREME COURT OF PENNSYLVANIA                    26 MAP 2016
                              MIDDLE DISTRICT


IN RE: ADOPTION OF: M.R.D. AND               : No. 19 MAL 2016
T.M.D., MINOR CHILDREN                       :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: M.C., NATURAL FATHER            : the Order of the Superior Court


                                        ORDER



PER CURIAM



      AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Whether the trial court erred in determining that [Petitioner] showed good
            cause under [S]ection 2901 of the Adoption Act to proceed with the
            anticipated adoption of the children[,] . . . contrary to the evidence and
            contrary to controlling precedent and law. Specifically,

      (2)   Whether the trial court erred in terminating the parental rights of the
            [Petitioner] when the proposed adoption by maternal grandfather would
            not create a new, genuine, parent-child relationship and foster the creation
            of a new family unit.

      (3)   Whether the trial court erred in determining that the anticipated adoption of
            the children by maternal grandfather would be in the children’s best
            interests.
      Justice Donohue did not participate in the consideration or decision of this

matter.